Citation Nr: 1635394	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1981.  He also served in the Naval reserve and had periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in October 2014 and remanded for additional development.  The Board also remanded the issue of entitlement to service connection for tinnitus.  In an April 2015 rating decision, the RO granted entitlement to service connection for tinnitus.  As the claim was granted in full, it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Skin Disorder 

In regard to the Veteran's claim for entitlement to service connection for a skin disorder, the Board finds that a March 2015 VA opinion does not satisfy the Board's October 2014 remand order.

The Veteran has asserted that he has had a skin disorder since his service in the Air Force.  A November 1977 service treatment record noted the Veteran reported being itchy for one week.  The assessment was dry skin, no rash observed.  Another November 1977 service treatment record noted the Veteran had dermatitis over body, itchy.  The assessment was periodic eczema.  A January 2009 VA treatment record, dated during the period on appeal, indicated the Veteran had tinea on his left foot.  A January 2010 letter from a private provider indicated the Veteran had eczema.  An April 2010 private treatment record noted the Veteran had complained of dry/cracking skin on the bottom of both feet.  The diagnosis was skin lesion, eczema.  

The March 2015 VA examiner found there was no evidence the Veteran had verruca, dermatitis, eczema, tinea, or any other skin condition other than dry skin anywhere on the body, including the feet.  The examiner noted that "Dry skin (xerosis) is a normal skin condition commonly found among the general population.  This condition does not represent a pathological dermatological condition."  The VA examiner found the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the VA examiner stated that a review of the Veteran's service treatment records did not show prior diagnosis or treatment for xerosis (dry skin).  However, as noted above, the Veteran was assessed as having dry skin in a November 1977 service treatment record.  The VA examiner also did not address the Veteran's lay statements regarding his skin symptoms.  Further, as noted above, the Veteran was diagnosed with skin disorders during the period on appeal, including eczema and tinea.  As the VA examiner incorrectly stated the Veteran did not have dry skin in service, failed to address the Veteran's lay statements, and did not discuss the Veteran's diagnoses of eczema and tinea, the opinion is inadequate.  The claim must be remanded for a new opinion.

Foot Disorder

In his March 2009 claim, the Veteran stated that he had a flat foot arch drop that started when he was on duty wearing his black low quarter dress shoes to Navy Duty.  The Veteran submitted work records indicating he had military leave for ACDUTRA from July 9 to July 20, 2001.  

The Board finds that the Veteran's claim for entitlement to service connection for a foot disorder must be remanded for a new opinion.  A March 2015 VA examiner opined that the Veteran's bilateral plantar fasciitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that a review of the Veteran's service treatment records showed no evidence of a diagnosis of plantar fasciitis or any other musculoskeletal foot condition during active military service or ACDUTRA. 

However, the March 2015 VA examiner did not address the Veteran's lay assertion that he first had foot pain and observed an arch drop during ACDUTRA. As a lay person, the Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A June 2002 VA treatment record noted the Veteran reported having chronic right foot pain for one year with no history of trauma.  A September 2002 VA Podiatry note indicated the Veteran reported having right plantar heel and arch pain for nine months after wearing oxford shoes.  The Veteran also submitted statements from coworkers in May 2015 indicating they observed him having foot pain following ACDUTRA in July 2001.  As there is evidence of record supporting the Veteran's assertion that he first experienced foot pain and noticed his arch drop during ACDUTRA in July 2001, and the VA examiner did not discuss the Veteran's lay statements in the opinion, an addendum opinion is necessary to fully address the evidence of record.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in a May 2015 statement, the Veteran stated that he was first treated for his foot pain by Employee Health at his work.  He also stated he saw a private physician, Dr. B., in March 2002 regarding his foot pain.  As the treatment records are relevant to his claim, an effort should be made to obtain the records.


The Veteran's complete Reserves medical records do not appear to be in the claims file.  As any Reserves medical records are relevant to his claims, an attempt should also be made to obtain the records.

Finally, the VA treatment records in the file only date to August 2015.  Consequently, the Board requests the appellant's complete VA treatment records from August 2015 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received examination/treatment for his foot and skin condition, and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each, to include Employee Health records from his employer from 2001/2002 and Dr. B treatment records from March 2002.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified medical records.

2.  Obtain the Veteran's complete medical treatment records from his time in the Reserves, including any examination reports.  Efforts to obtain these records should be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

3.  Obtain all of the appellant's VA treatment records from August 2015 to present.  If no records are available, the claims folder must indicate this fact.

4.  After any records received have been associated with the claims file, obtain a supplemental opinion from the March 2015 VA examiner, or if unavailable another appropriate VA clinician, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a skin disorder, to include dry skin, tinea, or eczema, that is related to service.  

The VA examiner should discuss the diagnoses of eczema and tinea during the appeal period.  See January 2009 VA treatment record (indicating the Veteran had tinea on his left foot), and the January 2010 letter from his private physician (indicating he had eczema).  The examiner should note whether the conditions were incorrectly diagnosed or had resolved during the appeal period.  

The VA examiner should address the Veteran's lay statements that he has had skin problems on his feet since service.  See March 2014 Board Hearing Transcript.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA examiner determines that a VA examination is necessary to provide an opinion, such should be accomplished.

5.  After any records received have been associated with the claims file, obtain a supplemental opinion from the March 2015 VA examiner, or if unavailable another appropriate VA clinician, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's plantar fasciitis was incurred or aggravated during a period of ACDUTRA.

The VA examiner is requested to address the Veteran's lay statements and coworker statements indicating that he first had foot pain during his period of ACDUTRA in July 2001.  For purposes of this opinion, the VA examiner should assume the Veteran's statements are credible.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA examiner determines that a VA examination is necessary to provide an opinion, such should be accomplished.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


